 

  [ex10-1_001.jpg]

 



 

MFT Holdings Pty Ltd ACN 006 578 883 as trustee for MFT Holdings Superannuation
Fund ABN 48 965 985 569 (‘Vendor 1’);

 

Robert N Woolley (‘Vendor 2’);

 

Alan Gale (‘Vendor 3’)

 

AND

 

 

Anvia (Australia) Pty Ltd (ABN 44 605 782 849)

 

AG EDWARDS SOLICITORS

Level 15,2 Corporate Court, Bundall Qld 4217

PO Box 108, Varsity Lakes Qld 4227

Phone: +61 7 5591 9523 Email: info@agedwards.com.au

ABN 50 163 605 572

 

Copyright © AG Edwards Solicitors

 

   

 

 

Table of Contents



 



1. Interpretation 3       2. Agreement to Buy and Sell Shares 9       3. Conduct
pending completion 9       4. Completion 11       5. Warranties 14       6.
Taxation indemnity 16       7. Costs and stamp duty 19       8. Notices 20      
9. Dispute Resolution 21       10. General 22       11. Law and jurisdiction 24
      12. Restrictions on Vendor 24       13. SCHEDULE 1 25       14. SCHEDULE 2
26       15. SCHEDULE 3 27       16. SCHEDULE 4 28       17. SCHEDULE 5 29      
18. SCHEDULE 6 30       19. SCHEDULE 7 31       20. SCHEDULE 8 33       21.
SCHEDULE 9 34       22. SCHEDULE 10 42       23. ANNEXURE “A” 43       24.
Execution Clause 44



 

SHARE SALE AGREEMENT2AG Edwards Solicitors

 

 

SHARE SALE AGREEMENT made 10th May 2019

 

BETWEEN:

 

(1) MFT Holdings Pty Ltd ACN 006 578 883 as Trustee for MFT Holdings
Superannuation Fund ABN 48 965 985 569 of 30 Rumrunner Street, Mermaid Waters Q
4218 (‘Vendor 1’); and     (2) Robert N Woolley of 19 Electra St Coomera QLD
(‘Vendor 2’); and     (3) Alan Gale of Sentinel Apartments, 46/40 Riverview
Parade, Surfers Paradise QLD 4217 (‘Vendor 3’).

 

(Collectively the “Vendor”)                             

 

AND

 

(4) Anvia (Australia) Pty Ltd (ABN 44 605 782 849) of 92 Ashmore Road Bundall
QLD 4217 in the State of Queensland

 

(the ‘Purchaser’).                             

 

RECITALS:

 

A. Each Vendor is the registered holder and beneficial owner of the shares.    
B. Each Vendor wishes to sell the Shares to the Purchaser.     C. The Purchaser
wishes to buy the Shares from each Vendor on the terms and conditions of this
agreement.

 

THE PARTIES AGREE AND DECLARE AS FOLLOWS:

 

1. Interpretation

 

1.1 Definitions

 

In this agreement, unless the context otherwise requires:

 

‘Agreement’ means this Agreement and any amendments thereto;

 

‘Accounts’ means, in relation to the Company, the profit and loss account for
the financial year ended on the balance date of the Company and the balance
sheet as at the balance date, includes the consolidated profit and loss account
and balance sheet of the company copies of which are incorporated in the Data
Room Materials.

 

‘Balance date’ means the date prescribed and in accordance with the date upon
which the Buyer provides the balance of the accounts, to wit, 7 days after the
execution of this Agreement;

 

SHARE SALE AGREEMENT3AG Edwards Solicitors

 

 

‘Business day’ means a day on which banks are open for general banking business
in Brisbane;

 

‘Business’ means the business conducted by that the company as at the date of
this agreement;

 

‘Company’ means Host Group of Companies Pty Ltd A.B.N 47 085 418 159 whose
corporate details are set out in Schedule 1;

 

‘Completion’ means completion of the sale and purchase of the shares under
clause 4;

 

‘Completion date’ means 17 May 2019:

 

‘Data Room Materials’ means the materials provided to and in the possession of
the Purchaser via a USB 8 gigabyte stick containing all of the documents and
records of the Business relevant to satisfy the Purchaser’s Due Diligence
enquiries to enable it to commit to Purchase the Shares;

 

‘Expert’ means an independent third party who will act as an expert and not as
an arbitrator, whose decision will be final and binding on the Vendors and the
Purchaser and whose costs will be borne as set out in Clause 15. If the parties
cannot agree on appointment of the expert or the expert’s remuneration or both,
then either party may request the President (or nominee) of the Law Society of
the Jurisdiction to appoint a suitable expert or to determine the expert’s
remuneration or both;

 

‘Floor Price’ means the price of the In-Specie Shares pegged by the Purchaser at
US Dollar $3.75 per share;

 

‘Government agency’ means a government or government department, a governmental,
semi-governmental or judicial person and a person (whether autonomous or not)
charged with administration of any applicable law;

 

‘Group Company’ means each of the company and the subsidiaries of the Group;

 

‘ITAA’ means the Income Tax Assessment Act 1936 (Cth);

 

‘In-Specie Shares’ means the ordinary shares traded on the OTC market in the
United States issued by the parent of the Purchaser, to wit, Anvia Holdings
Corporation (OTCPK: ANVV), of 1125 East Broadway, Suite 770, Glendale, CA 91205,
United States.

 

SHARE SALE AGREEMENT4AG Edwards Solicitors

 

 

‘Intellectual property’ means the registered and unregistered business names,
copyrights, patents, trademarks, service marks, trade names, designs and similar
industrial, commercial and intellectual property set out in Schedule 2;

 

‘Loan Agreement’ means the amount of the loan between the Lender and the Vendor
as the borrower repayment of which is due upon demand;

 

‘Loss or claim’ means, in relation to any person, a damage, loss, cost, expense
or liability incurred by the person or a claim, demand, action, proceeding or
judgment made against the person, however arising and whether present or future,
fixed or unascertained, actual or contingent;

 

‘PPSR Charge’ means first registered charge registered on the Personal Property
Securities Register in terms of the Personal Property Securities Act 2009;

 

‘PPSR’ means the Personal Property Securities Register, a register maintained in
terms of the Personal Property Securities Act 2009;

 

‘Property’ means the interest in real property which are held by or attributable
to the company and which are set out in Schedule 3;

 

“Prospective client or customer” means a person, entity or company with whom the
Vendor had engaged in negotiations to do business during the:

 

(i) 24 months preceding the date of this Agreement, unless that period is in the
circumstances found to be unreasonable to be enforceable at law or in equity, in
which case;

 

(ii) 18 months preceding the date of this Agreement, unless that period is in
the circumstances found to be unreasonable to be enforceable at law or in
equity, in which case;

 

(iii) 12 months preceding the date of termination of this Agreement, unless that
period is in the circumstances found to be unreasonable to be enforceable at law
or in equity, in which case;

 

(iv) 6 months preceding the date of this Agreement.

 

‘Purchase price’ means the amount stipulated and payable in accordance with the
manner prescribed in Schedule 7;

 

‘Restraint’ means the condition of restraint as contained in Schedule 10 which
each of the Vendors agrees is necessary to protect the Goodwill of the Company;

 

SHARE SALE AGREEMENT5AG Edwards Solicitors

 

 

‘Restraint area’ means the area in which the Vendor and the Company are located
and where the Company conducts its business and from which it receives the
majority of its custom being South East Queensland and specifically and area of
100 kilometers from the current business address of the Company, unless that
Restraint area is in the circumstances found to be unreasonable to be
enforceable at law or in equity will be calculated in accordance with the
provisions in Schedule 10 will apply and the Restraint area, will be read to be;

 

(i) 80 kilometers from the current business address of the Company, unless that
period is in the circumstances found to be unreasonable to be enforceable at law
or in equity, in which case;

 

(ii) 60 kilometers from the current business address of the Company, unless that
period is in the circumstances found to be unreasonable to be enforceable at law
or in equity, in which case;

 

(iii) 40 kilometers from the current business address of the Company, unless
that period is in the circumstances found to be unreasonable to be enforceable
at law or in equity, in which case;

 

(iv) any such other distance from the current business as the Court deems
appropriate.

 

‘Restraint period’ means from the date of the Agreement for 36 months, unless
that period is in the circumstances found to be unreasonable to be enforceable
at law or in equity will be calculated in accordance with the provisions in
Schedule 10 will apply and the Restraint Period, will be read to be;

 

(i) 24 months preceding the date of this Agreement, unless that period is in the
circumstances found to be unreasonable to be enforceable at law or in equity, in
which case;

 

(ii) 18 months preceding the date of this Agreement, unless that period is in
the circumstances found to be unreasonable to be enforceable at law or in
equity, in which case;

 

(iii) 12 months preceding the date of termination of this Agreement, unless that
period is in the circumstances found to be unreasonable to be enforceable at law
or in equity, in which case;

 

(iv) 6 months preceding the date of this Agreement.

 

‘Shares’ means the shares in the company described in Schedule 4;

 

‘Subsidiaries’ means the bodies corporate whose corporate details are set out in
Schedule 5;

 

‘Tax’ means any present or future tax, levy, impost, deduction, charge, duty,
compulsory loan or withholding of whatever kind and whether direct or indirect,
including but not limited to income tax, capital gains tax, recoupment tax, land
tax, sales tax, payroll tax, tax installment deduction, fringe benefits tax,
group tax, profit tax, interest tax, property tax, undistributed profits tax,
withholding tax, municipal rates, stamp duty, import duty (and any related
interest, penalty, fine or expense in connection with any of them) levied or
imposed by any government agency;

 

SHARE SALE AGREEMENT6AG Edwards Solicitors

 

 

‘Vendor’ refers to the Vendors collectively, as the case may be and reference
to;

 

‘Vendor 1’ means MFT Holdings Pty Ltd ACN 006 578 883 as Trustee for MFT
Holdings Superannuation Fund ABN 48 965 985 569; and

 

‘Vendor 2’ means Robert N Woolley; and

 

‘Vendor 3’ means Alan Gale whose corporate details are set out in Schedule 1;

 

‘Warranty’ means each of the warranties and representations referred to in
clause 6.1; and

 

1.2 General

 

In this agreement, unless the context otherwise requires:

 

  (a) a reference to any legislation or legislative provision includes any
statutory modification or re-enactment of, or legislative provision substituted
for, and any subordinate legislation issued under, that legislation or
legislative provision;         (b) the singular includes the plural and vice
versa;         (c) a reference to an individual or person includes a
corporation, partnership, joint venture, association, authority, trust, state or
government and vice versa;         (d) a reference to any gender includes all
genders;         (e) a reference to a recital, clause, schedule, annexure or
exhibit is to a recital, clause, schedule, annexure, or exhibit of or to this
agreement;         (f) a recital, schedule, annexure or a description of the
parties’ forms part of this agreement;         (g) a reference to any agreement
or document is to that agreement or document (and, where applicable, any of its
provisions) as amended, novated, supplemented or replaced from time to time;    
    (h) a reference to any party to this agreement, or any other document or
arrangement, includes that party’s executors, administrators, substitutes,
successors and permitted assigns;         (i) where an expression is defined,
another part of speech or grammatical form of that expression has a
corresponding meaning;         (j) a reference to a ‘subsidiary’ of a body
corporate is to a subsidiary of that body corporate in accordance with Part 1.2
Div 6 of the Corporations Law;         (k) a reference to a ‘holding company’ of
a body corporate is to a body corporate of which that body corporate is a
subsidiary within the meaning of Part 1.2 Div 6 of the Corporations Law;

 

SHARE SALE AGREEMENT7AG Edwards Solicitors

 

 

  (l) a reference to a ‘related body corporate’ of a body corporate is to a body
corporate which is related to that body corporate within the meaning of Section
50 of the Corporations Law;         (m) a reference to a bankruptcy or winding
up includes bankruptcy, winding up, liquidation, dissolution, becoming an
insolvent under administration (as defined in Section 9 of the Corporations
Law), being subject to administration and the occurrence of anything analogous
or having a substantially similar effect to any of those conditions or matters
under the law of any applicable jurisdiction, and to the procedures,
circumstances and events which constitute any of those conditions or matters;  
      (m) where an expression is defined anywhere in this agreement, it has the
same meaning throughout; and         (n) a reference to ‘dollars’ or ‘$’ is to
an amount in Australian currency; and         (o) a reference to a matter being
‘to the knowledge’ of a person means that the matter is to the best of the
knowledge and belief of that person after making reasonable enquiries in the
circumstances.

 

1.3 Headings

 

In this agreement, headings are for convenience of reference only and do not
affect interpretation.

 

1.4 Confidentiality

 

Where this agreement provides that a party must treat any information
confidentially, that party must not, and must ensure that any person who
receives the information by the party’s authority does not, until completion:

 

  (a) disclose any of the information in any form to anyone else; or         (b)
use any of the information except to:

 

  (i) acquire or check information in connection with this agreement and the
transactions contemplated by it; or         (ii) perform any of its obligations
under this agreement or in relation to any of the transactions contemplated by
it, unless:

 

  (c) the person who provides the information has first agreed in writing;      
  (d) the information is disclosed to a professional adviser, banker or
financial adviser of the party or to a person whose consent is required under
this agreement or for a transaction contemplated by it and that person
undertakes to the person who provides the information:

 

  (i) not to disclose any of the information in any form to anyone else; and    
    (ii) only to use the information for the purposes of advising the party or
financing the party or considering whether to give that consent (as the case may
be);

 

  (e) the law requires the disclosure or use; or         (f) the information is
available generally (but not if it is because a person has contravened a
confidentiality obligation (including under this clause)).         (g) If
completion does not occur on or before the completion date, the party must
return, and ensure that any person who receives the information by the party’s
authority returns, the information (in any form in which it is held) to the
person who provided the information. The obligations imposed by this clause
survive termination of this agreement.

 

SHARE SALE AGREEMENT8AG Edwards Solicitors

 

 

2. Agreement to Buy and Sell Shares

 

2.1 Sale and Purchase

 

Subject to clause 3, the Vendor as beneficial owners sells to the Purchaser and
the Purchaser buys from the vendor, the shares (together with all benefits,
rights and entitlements accrued or attaching to the shares) free from any
security or third-party interest for the purchase price and otherwise on the
terms and conditions of this agreement.

 

2.2 Title property and risk

 

The title to, property in and risk of the shares:

 

(a) until completion, remains solely with the Vendor; and

 

(b) passes to the Purchaser on and from completion.

 

2.3 Data Room Materials and Due Diligence

 

The Purchaser has been given access to the Data Room Materials of the Vendor
disclosing all relevant long term contracts financial records, taxation affairs
client lists revenue targets and employee information to enable the Purchaser to
conduct and complete all of its Due Diligence enquiries PRIOR to entering into
this contract and the Purchaser warrants to the Vendor that it has satisfied
itself in relation to all of the enquiries it has made as to the Conduct of the
Company and its operations and all of the Company’s Accounts.

 

3. Conduct pending completion

 

3.1 Conduct of businesses

 

The Vendor must ensure that, until completion, the Company:

 

  (a) manages and conducts its business as a going concern with all due care and
in accordance with normal and prudent practice (having regard to the nature of
its business and good commercial practice and so as to comply with all
applicable laws, regulations, ordinances and codes);         (b) uses its best
endeavours to maintain the profitability and value of its business;         (c)
protects and maintains each of its assets;

 

SHARE SALE AGREEMENT9AG Edwards Solicitors

 

 

  (d) does not, unless required or contemplated by this agreement, or unless the
Purchaser first agrees in writing:

 

  (i) enter into, terminate or alter any term of any material contract or
commitment;         (ii) except in the usual conduct of the business, incur any
[material] [actual or contingent] liabilities;         (iii) except in the usual
conduct of the business, dispose of, agree to dispose of, encumber or grant an
option over, or any interest in, any of the assets;         (iv) hire any new
employee or terminate the employment of any employee or alter the terms of
employment (including the terms of superannuation or any other benefit) of any
employee;         (v) allot or issue or agree to allot or issue any share or
loan capital or any security convertible into any share or loan capital;        
(vi) declare or pay any dividend or make any other distribution of its assets or
profits;         (vii) alter or agree to alter its memorandum or articles of
association; or         (viii) pass any special resolution.

 

3.2 Assistance and access for Purchaser

 

Until completion, the Vendor must ensure that the Company gives the Purchaser,
and any person who has the Purchaser’s written authority, full and free access
to the premises during normal business hours and allow any of those persons to:

 

  (a) observe the conduct of the business of the Company;         (b) examine
and, if desired, copy [at the Purchaser’s expense] any of the books and records
(including, without limitation, computerised information), property and affairs
of the Company; and         (c) consult the auditor of the Company, any
consultant or adviser retained by the Company or any of its employees concerning
the Company and its business.

 

3.3 Vendors assistance

 

Until completion, the Vendor must supply to the Purchaser, and any person who
has the Purchaser’s written authority, any information or document in its
possession or control reasonably requested concerning a Company or its business
and assist the Purchaser to gain knowledge concerning the group companies, their
businesses and their conduct.

 

3.4 Confidentiality

 

The Purchaser must treat confidentially any information obtained under clause
4.2 or clause 4.3.

 

SHARE SALE AGREEMENT10AG Edwards Solicitors

 

 

3.5 Notice of change

 

Where before completion an event occurs, which has or may have a material effect
on the profitability or value of any the Company or the value of the shares, the
Vendor must, immediately upon becoming aware of that event, give notice to the
Purchaser fully describing the event.

 

4. Completion

 

4.1 Time and place of completion

 

Completion is to occur on or before the completion date at the Vendors Solicitor
in Southport Business Premises of the Vendor in Brisbane after execution of this
Agreement or at any other time or place agreed in writing by the parties. All
adjustments and obligations will be made on the basis that the Purchaser took
possession and the operation of the Business on 1 May 2019.

 

4.2 Obligations of Vendor at completion

 

At completion the Vendor must:

 

  (a) deliver or cause to be delivered to the Purchaser:

 

  (i) the share certificates in respect of the shares;         (ii) subject to
clause 2.2, instruments of transfer of the shares naming as transferee the
Purchaser or its nominees which have been duly executed in blank by the
respective holders and are in registrable form;         (iii) an irrevocable
consent and waiver by the Vendor and any other members of the group companies of
their rights of pre-emption under the articles of association of the group
companies;         (iv) duly stamped declarations of trust from any person
holding shares in the company on trust for the Vendor, being declarations
evidencing that trust;         (v) instruments of transfer of any share in any
of the subsidiaries which is not registered in the name of the company or
another subsidiary duly executed in blank by the holders of that share together
with a duly stamped declaration of trust or other evidence satisfactory to the
Purchaser establishing the beneficial ownership of the share by the company or
by a subsidiary;         (vi) the Certificate of Incorporation of the Company
(and any Certificate of Incorporation on Change of Name of the Company);        
(vii) the common seal (and any duplicate common seal, share seal or official
seal) of the Company;         (viii) a copy of the Constitution of the Company
certified by the secretary of the relevant Company;         (ix) the accounts of
the Company;         (x) the minute books and other records of meetings or
resolutions of members and directors of the Company;

 

SHARE SALE AGREEMENT11AG Edwards Solicitors

 

 

  (xi) all registers of the Company (including the register of members, register
of options, register of charges) all in proper order and condition and fully
entered up to the completion date;         (xii) all cheque books, financial and
accounting books and records, copies of taxation return and assessments,
mortgages, leases, agreements, insurance policies, title documents, licenses,
indicia of title, certificates and all other records, papers, books and
documents of the Company;         (xiii) a duly completed authority for the
alteration of the signatories of each bank account of the Company in the manner
required by the Purchaser by notice before the completion date;         (xiv)
all current permits, licenses and other documents issued to any the Company
under any legislation or ordinance relating to its business activities;        
(xv) the written resignations of each director, secretary and public officer of
the Company in accordance with the form the Purchaser requires, unless the
Vendor has caused those officers to be removed by company resolution;        
(xvi) subject to clause 2.2, any other document which the Purchaser requires to
obtain good title to the shares and to enable the Purchaser to cause the
registration of the shares in the name of the Purchaser or its nominee including
any power of attorney under which any document delivered under this agreement
has been signed.

 

  (b) ensure that duly convened meetings of the directors of the Company are
held and that at those meetings (as applicable):

 

  (i) the approval of the registration and the registration (subject to payment
of stamp duty) of the transfers of the shares or the shares referred to in
clause 4.2(a)(v) (as the case may be), the issue of a new share certificate for
the shares (or the shares referred to in clause 4.2(a)(v) (as the case may be) )
in the name of the transferee and the cancellation of the existing share
certificates;         (ii) the appointment as additional directors, secretaries
and public officers of the Company of the persons nominated by the Purchaser by
notice before the completion date who have consented to so act;         (iii)
the retirement of each existing director, secretary and public officer of the
Company with effect from the end of that meeting with each retirement being by
written notice by the retiring person acknowledging that the person has no claim
against the Company whether in respect of salary, fees, compensation or
entitlement for loss of office, loans or otherwise (except in respect of legal
entitlements to accrued long service leave and annual holiday pay);

 

SHARE SALE AGREEMENT12AG Edwards Solicitors

 

 

  (iv) the revocation of all existing authorities to operate bank accounts and
the appointment of the person nominated by the Purchaser before the completion
date by notice as signatories of the bank accounts.

 

  (c) confer on the Purchaser title to the shares and place the Purchaser in
operating control of the group companies, the businesses and the assets of each
of them; and         (d) do and execute all other acts and documents which this
agreement requires the Vendor to do or execute at completion.

 

4.3 Obligations of Purchaser at completion

 

At completion the Purchaser must:

 

  (a) pay all (or if a specific portion is required to be paid at completion,
that part of) the purchase price to the Vendor or as the Vendor may direct by
notice to the Purchaser, in cash or by bank cheque or in any other form that the
parties may agree in writing;         (b) if any portion of the purchase price
is to be paid after completion (the ‘deferred price’), deliver and, if
necessary, execute the securities (if any) specified in Schedule 7 for payment
of the deferred price (and any interest);         (c) cause sufficient
instruments of consent to be available to allow the Company to pass the
resolutions required by clause 4.2(b)(ii); and         (d) do and execute all
other acts and documents which this agreement requires the Purchaser to do or
execute at completion.

 

4.4 Vendors assistance following completion

 

For 60 days business days after completion, if the Purchaser gives the Vendor
notice (‘assistance notice’) so requesting, the Vendor must subject to the
payment by the Purchaser of the Vendor’ reasonable costs:

 

  (a) furnish the Purchaser with any information in the possession or control of
the Vendor concerning the matters relating to the Company or its business
specified in the assistance notice; and         (b) if so requested in the
assistance notice, attend at the principal place of business of the company to
assist the Purchaser to gain knowledge concerning the group companies and the
businesses at the time specified in the assistance notice.

 

SHARE SALE AGREEMENT13AG Edwards Solicitors

 

 

5. Warranties

 

5.1 Vendors’ warranties

 

Each Vendor warrants and represents to the Purchaser, as an inducement to the
Purchaser to enter into this agreement and to purchase the shares, and it is a
condition of this agreement that, except as set out in Schedule 8 and except
where the subject of a consent under clause 3.1(d) each of the statements set
out in Schedule 9 is true, complete and accurate, both at the date of this
agreement and at the completion date (except that where a warranty refers to
only one of those dates, that warranty is given only as at that date).

 

5.2 The Vendor’s indemnity

 

The Vendor indemnifies the Purchaser against:

 

  (a) any loss or claim of or against either or both the Purchaser and the
Company to the extent that the claim arises from or is connected with any breach
of any of the warranties or any other term of this agreement;         (b) any
loss or claim of or against the Purchaser by reason of the shares being worth
less than they would have been worth had that breach not occurred; and        
(c) any taxes which may be incurred by either or both the Purchaser and the
Company relating to the performance by the Vendor of its obligations under this
clause 5.2,         (d) except to the extent that the loss or claim or tax is
the subject of clause 6.

 

5.3 Duration of warranties

 

The warranties and the provisions of clauses 5.1 and 5.2 remain in full force
and are binding notwithstanding completion until 60 days after completion and,
where before that date the Purchaser gives the Vendor notice of a claim for a
breach of a warranty, that warranty does not cease on that date and continues
after that date to the extent required to enable the Purchaser to prosecute that
claim.

 

5.4 Minimum quantum of claims

 

The Purchaser may not make a claim against the Vendor for a breach of any
representation, warranty or covenant under this agreement unless and until the
aggregate of those claims exceeds or has already exceeded $20,000.00 (Twenty
Thousand Dollars).

 

5.5 Maximum liability

 

The maximum liability of the Vendor for claims made by the Purchaser for any
breach of representation, warranty or covenant (except to the extent the claim
is the subject of clause 6) under this agreement is $500,000.00 in totality. In
respect of events that have occurred up to and including 30 April 2019 and
notwithstanding anything to the contrary in this Agreement any claim for breach
of warranty must be brought by no later than 30 April 2020 (time of the
essence).

 

SHARE SALE AGREEMENT14AG Edwards Solicitors

 

 

5.6 Separate warranties

 

Each warranty is a separate warranty and representation and its meaning is not
affected by any other warranty.

 

5.7 Purchaser’s warranties and Security to the Vendor

 

The Purchaser warrants and represents to the Vendor, as an inducement to the
Vendor to enter into this agreement and to sell the shares, and it is a
condition of this agreement that, at the date of this agreement:

 

  (a) the execution and delivery of this agreement has been properly authorised
by all necessary corporate action of the Purchaser;         (b) the Purchaser
has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement;         (c) this agreement constitutes a legal, valid and
binding obligation on the Purchaser enforceable in accordance with its terms by
appropriate legal remedy;         (d) this agreement does not conflict with or
result in the breach of or default under any provision of its Constitution or
any material term or provision of any agreement or deed or any writ, order or
injunction, judgment, law, rule or regulation to which it is a party or a
subject or by which it is bound;         (e) there are no actions, claims,
proceedings or investigations pending or threatened against it or to its
knowledge by, against or before any person which may have a material effect on
the sale and purchase of the shares in accordance with this agreement;        
(f) The “In- Specie” Shares to be issued to the Vendor must not at any time be
tradeable for less than AUD$3,500,000.00 notwithstanding the “Floor Price” of
USD $3.75 and any realization of those shares by the Vendor resulting in a
shortfall must be made up by the issuance of further In-Specie Shares to the
Vendor so that the Purchase Price is not less than $3,500,000.00 at any time.
The Vendor is entitled to keep all monies realized in excess of the sum of
$3,500,000.00;         (g) In addition to the Purchase Price the Purchaser must
repay the Vendors Loans of $800,000.00 as referred to in Schedule 7;         (h)
As Security for the performance of the Purchaser’s obligations under subclauses
(f) and (g) the Purchaser grants to the Vendor a General Security Deed in the
form as attached and marked Annexure “A” first registered priority on the PPSR.

 

SHARE SALE AGREEMENT15AG Edwards Solicitors

 

 

6. Taxation indemnity

 

6.1 Definitions

 

In this clause 6, (and any other provision of this agreement which relates to
this clause or its subject matter) unless the context otherwise requires:

 

‘Assessment’ means:

 

  (a) any assessment, reassessment, amended assessment, default assessment,
penalty or fine; and any demand or other document imposing, asserting or
indicating an intention to assert any liability, from a taxation authority in
respect of tax of the Company or of the Purchaser in relation to the Company;

 

‘Claim notice’ means a notice given by the Purchaser to the Vendor under clause
6.4 stating:

 

  (a) if clause 6.4(a) applies, that the Purchaser has received an assessment
and attaching a copy of the assessment; or         (b) if clause 6.4(b) applies,
the matter of which the Purchaser has become aware that may lead to a tax
liability, increased tax payable or tax claim as the case may be;

 

‘Disputing action’ means, in respect of a matter the subject of a claim notice,
any action to cause the matter to be withdrawn, reduced or postponed or to
avoid, resist, object to, defend, appeal against or compromise the matter;

 

‘Expenses’ means all costs and expenses of any disputing action, including
without limitation, all legal and accountancy costs and disbursements on a full
indemnity basis where the terms of the agreement or retainer with the relevant
legal or accountancy adviser are, in all the circumstances, reasonable;

 

‘Increased tax payable’ means any tax liability relating to a period ending on
or before completion beyond the amount of tax already paid by the relevant
Company in relation to that period or provided for in the accounts of the
relevant Company as at completion in relation to that period;

 

‘Ordinary trading activities’ means, in relation to the Company, activities that
are in the ordinary course of the Company’s trading activities and would not be
unusual for a company operating a business similar to the kind of business that
the Company operated at the relevant time;

 

‘Payment date’ means, in relation to a payment that is required to be made by a
taxable entity referred to in clause 6.6, the business day five business days
before the latest practical time at which the payment may be made without the
taxable entity incurring a liability to pay any penalty or interest or suffering
any loss;

 

SHARE SALE AGREEMENT16AG Edwards Solicitors

 

 

‘Relevant rate’ means, where the taxable entity is:

 

  (a) a natural person (other than a natural person in the capacity of trustee),
the sum of the highest rate of tax payable on taxable income by a natural person
who is a non-resident taxpayer and the highest rate of the Medicare levy;      
  (b) a body corporate (other than a body corporate in the capacity of trustee),
the rate of tax payable by companies on taxable income; and         (c) a
trustee, whether a natural person or a body corporate, the sum of the highest
rate of tax payable by the trustee in respect of the net income of the trust and
the highest rate of the Medicare levy (if applicable);

 

‘Repayment’ means an amount of money that a taxable entity receives from the
relevant taxation authority in respect of a payment made to that taxation
authority and referred to in clause 6.7(a);

 

‘Taxable entity’ means in relation to a tax liability or increased tax payable,
that one of the Purchaser and each of the group companies that but for the
provisions of this clause 6, would be liable to make a payment to the relevant
taxation authority in respect of that tax liability or increased tax payable, as
the case may be;

 

Taxation authority’ means in respect of a tax, the person who administers the
imposition and collection of that tax;

 

‘Tax claim’ means a loss or claim referred to in clause 6.2(c); and

 

‘Tax liability’ means any amounts payable by either or both of the Company and
the Purchaser in respect of any assessment.

 

6.2 The Vendor’s indemnity

 

The Vendor indemnifies, subject to clause 6.4, any or all of the Purchaser
against:

 

  (a) except in the circumstances set out in clause 6.3, any tax liability where
the tax liability arises (in whole or in part, and if in part, to the extent
that it arises) either:

 

  (i) as a result of an event or omission which occurred or is deemed to have
occurred on or before completion; or         (ii) as a result of, or by
reference to any income, profits or gains earned (but not including any
increases in the value of assets prior to completion) accrued or received on or
before completion;

 

  (b) any loss or claim arising from or in connection with any breach or
non-performance by the Vendor of its obligations under this clause.

 

SHARE SALE AGREEMENT17AG Edwards Solicitors

 

 

6.3 Exception

 

The Purchaser may not recover from the Vendor and the Vendor is not liable to
the Purchaser under clause 6.2(a) for an amount equal to any tax liability to
the extent it has been fully provided for in the accounts of the taxable entity
for the period ending on the balance date or which arises by virtue of ordinary
trading activities of the Company between the balance date and completion.

 

6.4 Notification of claims

 

The Purchaser must give to the Vendor a claim notice:

 

  (a) within five business days of the Purchaser receiving an assessment which
may give rise to a tax liability or increased tax payable to which clause 6.2
applies; or         (b) in any other case, within 20 business days of the
Purchaser becoming aware of a matter that may lead to a tax liability, increased
tax payable or tax claim to which clause 6.2 applies,

 

and the Vendor is only liable in respect of a tax liability or increased tax
payable under the indemnity contained in clauses 6.2(a) and (b) if a claim
notice has been given to the Vendor in respect of that particular tax liability
or increased tax payable before 12 months from the Date of this Agreement.

 

6.5 Repayment

 

Where:

 

  (a) a payment has been made by the Vendor in respect of the indemnity
contained in clause 6.2; and         (b) the taxable entity receives a
repayment,

 

the taxable entity must, as soon as practicable and, in any event, not more than
three business days after receipt by it of that repayment, cause an amount to be
restored to the Vendor calculated in accordance with the following formula:

 

A = R - (I × T)

 

Where:

 

A is the amount to be restored to the Vendor;

 

R is the amount of the repayment;

 

I is the amount of the component of the repayment that is interest on overpaid
tax; and

 

T is the taxable entity’s relevant rate (expressed as a decimal number).

 

6.6 Disputing action

 

Where the Vendor receives a claim notice, the Vendor may by notice to the
Purchaser within 5 [Five] business days of the claim notice being received,
require the Purchaser to:

 

  (a) take or ensure that the Company takes such disputing action as the Vendor
may reasonably require from time to time by notice to the Purchaser; or        
(b) appoint or ensure that the Company appoints the Vendor or any other person
nominated by the Vendor to take any disputing action on behalf of the Purchaser
or the Company in which case the Purchaser must provide to the Vendor copies of
all records, papers, books and documents of the taxable entity relevant to the
disputing action, and the Purchaser must take the action specified by the Vendor
in the notice but the Vendor may not require the Purchaser or Company to do any
act, or omit to do any act, which or the omission of which would materially and
adversely affect the Purchaser or the Company.

 

SHARE SALE AGREEMENT18AG Edwards Solicitors

 

 

6.7 Costs of disputing action

 

The Vendor indemnifies and must keep indemnified the Purchaser against:

 

  (a) the expenses; and         (b) any loss or claim of the Purchaser or the
Company as a consequence of action taken under clause 6.6,

 

and the Vendor must, if the Purchaser so requires by notice, provide to the
Purchaser or the Company security for such costs which would be acceptable to a
reasonable person in the position of the Purchaser.

 

6.8 Purchaser to prepare returns

 

The Purchaser must ensure that any taxation return prepared by or on behalf of
either of the Purchaser or the Company after the completion date that relates in
whole or in part to a period prior to completion is prepared with due care,
skill and diligence.

 

6.9 Consultation with Vendor

 

The Purchaser must not, and the Purchaser must ensure that the Company does not,
after completion, submit any taxation return concerning the Company or enter
into any correspondence with any taxation authority relating to a period on or
before completion in relation to the Company without first providing a copy of
the relevant return or correspondence to the Vendor.

 

6.10 Response by the Vendor

 

The Vendor must respond promptly to any communications to it from the Purchaser
and if the Vendor does so and that response is made in sufficient time to enable
the Purchaser or the Company to do so without prejudicing its own interest, the
Purchaser must consider in good faith and take account of the Vendor’s response
in making the relevant taxation return or correspondence to the greatest
practical extent but need not do so to the extent that it would cause the
Purchaser or any of the group companies to suffer detriment.

 

7. Costs and stamp duty

 

7.1 Costs generally

 

Except to the extent specified in clauses 7.2 and 7.3, each party must bear and
is responsible for its own costs in connection with the preparation, execution,
completion and carrying into effect of this agreement.

 

SHARE SALE AGREEMENT19AG Edwards Solicitors

 

 

7.2  Stamp duty generally

 

The Purchaser must bear and is responsible for all stamp duty on or in respect
of:

 

  (a) this agreement;         (b) the instruments of transfer referred to in
clauses 4.2(a)(ii) and 4.2(a)(v); and         (c) any instrument or transaction
contemplated by this agreement.

 

7.3  Costs and stamp duty on securities

 

The Purchaser must bear and is responsible for the Vendors’ costs (as between
solicitor and client) and all stamp duty on or in respect of the preparation,
delivery and enforcement of the securities specified in clause 4.3(b).

 

8. Notices

 

8.1 Method of giving notices

 

A notice, consent, approval or other communication (each a ‘notice’) under this
agreement must be signed by or on behalf of the person giving it, addressed to
the person to whom it is to be given and:

 

  (a) delivered to that person’s address;         (b) sent by pre-paid mail to
that person’s address; or         (c) transmitted by facsimile or email to that
person’s address.

 

8.2 Time of receipt

 

A notice given to a person in accordance with this clause is treated as having
been given and received:

 

  (a) if delivered to a person’s address, on the day of delivery if a business
day, otherwise on the next business day;         (b) if sent by pre-paid mail,
on the third business day after posting; or         (c) if transmitted by
facsimile or email to a person’s address and a correct and complete transmission
report is received, on the day of transmission if a business day, otherwise on
the next business day.

 

8.3  Address of parties

 

For the purposes of this clause the address of a person is the address set out
below or another address of which that person may from time to time give notice
to each other person:

 

Vendor 1: MFT Holdings Pty Ltd ACN 006 578 883 as Trustee for MFT Holdings

Superannuation Fund ABN 48 965 985 569

Address: 30 Rumrunner Street, Mermaid Waters Q 4218

Email: bill@hostnetworks.com.au

Attention: Bill Murray

 

Vendor 2: Robert Neil Woolley

Address: 19 Electra St Coomera QLD 4209

Email: robert@hostnetworks.com.au

Attention: Robert Woolley

 

Vendor 3: Alan Kenneth Gale

Address: Sentinel Apartments, 46/40 Riverview Parade, Surfers Paradise QLD 4217

Email: alan@altrencapital.com.au

Attention: Alan Gale

 

The Purchaser: C/- AG EDWARDS SOLICITORS

Address: Level 15, 2 Corporate Court, Bundall, QLD

Email: adrian@agedwards.com.au

Attention: Adrian Edwards

 



SHARE SALE AGREEMENT20AG Edwards Solicitors

 

 

9. Dispute Resolution

 

9.1 Dispute

 

Any party (Initiating Party) claiming that a dispute has arisen must give the
other party (Recipient Party) a Notice setting out the details of the dispute
(Dispute Notice). Within five (5) Business Days of service of a Dispute Notice,
the Recipient Party must give the Initiating Party a Notice setting out brief
details of the Recipient Party’s position on the dispute (Reply Notice).

 

9.2 Meeting

 

If the Dispute Notice and Reply Notice are given, the parties must make senior
representatives with authority to settle the dispute available for the purpose
of meeting in an effort to resolve the dispute. At least one (1) meeting of the
relevant representatives must take place within ten (10) Business Days of
service of a Reply Notice.

 

9.3 No Resolution

 

If the relevant representatives are unable to resolve the dispute within ten
(10) Business Days after meeting in accordance with clause 16.2 above either
party will be entitled to appoint an Expert to resolve the dispute in accordance
with the remainder of this clause.

 

9.4 Expert

 

An Expert shall be appointed by the parties, or in default of agreement upon
such appointment, either party may refer the matter to the president (or
nominee) of the Law Society of the Jurisdiction.

 



SHARE SALE AGREEMENT21AG Edwards Solicitors

 



 

9.5 Rules

 

The Expert shall:

 

  (a) promptly fix a reasonable time and place for receiving submissions or
information from the parties or from any other persons as he or she may think
fit;         (b) accept oral or written submissions from the parties as to the
subject matter of the dispute within ten (10) Business Days of being
appointment;         (c) not be bound by the rules of evidence;         (d) make
a determination in writing as soon as practicable after being appointed; and    
    (e) act in accordance with principles of natural justice.

 

9.6 Binding

 

In the absence of manifest error or mistake at law, the decision of the Expert
shall be valid and binding upon the parties.

 

9.7 Costs

 

The costs of the Expert and any advisers shall be borne by the parties, or as
determined in the discretion of the Expert taking into account the Expert’s
decision in the dispute.

 

10. General

 

10.1 Amendment

 

This agreement may only be amended or supplemented in writing, signed by the
parties.

 

10.2 Waiver

 

The non-exercise of or delay in exercising any power or right of a party does
not operate as a waiver of that power or right, nor does any single exercise of
a power or right preclude any other or further exercise of it or the exercise of
any other power or right. A power or right may only be waived in writing, signed
by the party to be bound by the waiver.

 

10.3 Entire agreement

 

This agreement is the entire agreement of the parties on the subject matter. The
only enforceable obligations and liabilities of the parties in relation to the
subject matter are those that arise out of the provisions contained in this
agreement. All representations, communications and prior agreements in relation
to the subject matter are merged in and superseded by this agreement.

 

SHARE SALE AGREEMENT22AG Edwards Solicitors

 

 

10.4 Severability

 

Any provision in this agreement which is invalid or unenforceable in any
jurisdiction is to be read down for the purposes of that jurisdiction, if
possible, so as to be valid and enforceable, and is otherwise capable of being
severed to the extent of the invalidity or unenforceability, without affecting
the remaining provisions of this agreement or affecting the validity or
enforceability of that provision in any other jurisdiction.

 

10.5 Assignment before completion

 

Before completion, no party may assign or transfer any of its rights or
obligations under this agreement without the prior consent in writing of all the
other parties.

 

10.6 No merger

 

No provision of this agreement:

 

  (a) merges on or by virtue of completion; or

 

10.7 Further assurance

 

Each party must do, sign, execute and deliver and must ensure that each of its
employees and agents does, signs, executes and delivers, all deeds, documents,
instruments and acts reasonably required of it or them by notice from another
party to effectively carry out and give full effect to this agreement and the
rights and obligations of the parties under it, both before and after
completion.

 

10.8 Counterparts

 

This agreement may be executed in any number of counterparts and all of those
counterparts taken together constitute one and the same instrument.

 

10.9 Electronic Transactions Act

 

This Deed may be executed in any number of counterparts each of which will be an
original, but such counterparts together will constitute one and the same
instrument and the date of the Deed will be the date on which it is executed by
the last party.

 

10.10 Attorneys

 

Each attorney who executes this agreement on behalf of a party declares that the
attorney has no notice of the revocation or suspension by the grantor or in any
manner of the power of attorney under the authority of which the attorney
executes this agreement and has no notice of the death of the grantor.

 

10.11 Confidentiality

 

Each party must treat the existence and terms of this agreement confidentially
and no announcement or communication relating to the negotiations of the parties
or the existence, subject matter or terms of this agreement may be made or
authorised by a party unless the other parties have first given their written
approval.

 

SHARE SALE AGREEMENT23AG Edwards Solicitors

 

 

10.12 Time of the Essence

 

In all cases and in every respect, time is of the essence of the terms of this
Agreement.

 

11. Law and jurisdiction

 

11.1 Governing law

 

This agreement is governed by the law in force in Queensland.

 

11.2 Submission to jurisdiction

 

The parties submit to the non-exclusive jurisdiction of the courts of Queensland
and any courts which may hear appeals from those courts in respect of any
proceedings in connection with this agreement.

 

12. Restrictions on Vendor

 

12.1 Restraint of Trade

 

Each of the Vendors agrees to be the subject of the Restraint of Trade as
contained in Schedule 10. Each of the Vendors agree the terms of the Restraint
is reasonable and necessary to protect the Goodwill of the Company

 

12.2 Restraint Area and Period

 

Each of the Vendors agrees to be the subject of the Restraint of Trade as
contained in Schedule 10 within the Restraint Area and during the Restraint
Period, unless that period is in the circumstances is found to be unreasonable
to be enforceable at law or in equity by a court of competent jurisdiction in
which case the Restraint Period will be calculated in accordance with the
provisions as contained in Schedule 10.

 

SHARE SALE AGREEMENT24AG Edwards Solicitors

 

 

13. SCHEDULE 1

 

(Clause 1.1)

THE COMPANY

 

Name: HOST GROUP OF COMPANIES PTY LTD

 

Place of Incorporation: Queensland, Australia

 

Australian Company or Business Number: A.B.N 47 085 418 159

 

Shareholders

 

1. MFT Holdings Pty Ltd ACN 006 578 883 as Trustee for MFT Holdings
Superannuation Fund ABN 48 965 985 569;     2. Consolidated Unit Holdings Pty
Ltd (Trustee for) A.C.N 010 749 514 Interport Unit Trust A.B.N 12 509 805 865;  
  3. Robert N Woolley;     4. Alan Gale.

 

SHARE SALE AGREEMENT25AG Edwards Solicitors

 

 

14. SCHEDULE 2

 

(Clause 1.1)

INTELLECTUAL PROPERTY

 

Domain Names:

Host Networks Business Name BN 20836016

 

The Datacentre.com.au Pty Ltd A.B.N 24 134 203 017

 

Trade Marks:

 

Nil

 

SHARE SALE AGREEMENT26AG Edwards Solicitors

 

 

15. SCHEDULE 3

 

(Clause 1.1)

PROPERTY

 

As contained in the Data Room Materials

 

SHARE SALE AGREEMENT27AG Edwards Solicitors

 

 

16. SCHEDULE 4

 

(Clause 1.1)

THE SHARES

 

Number and Description of Shares

 

1. MFT Holdings Pty Ltd ACN 006 578 883 as trustee for MFT Holdings
Superannuation Fund ABN 48 965 985 569 - 431,692 Ordinary Shares;     2. Robert
N Woolley - 78,244 Ordinary Shares;     3. Alan Kenneth Gale- 78,244 Ordinary
Shares.

 

SHARE SALE AGREEMENT28AG Edwards Solicitors

 

 

17. SCHEDULE 5

 

(Clause 1.1)

THE SUBSIDIARIES

 

THEDATACENTRE.COM.AU PTY LTD ACN 134 203 017

 

SHARE SALE AGREEMENT29AG Edwards Solicitors

 

 

18. SCHEDULE 6

 

(Clause 3)

CONDITIONS

 

Part 1 (Clause 3.1): Conditions Precedent to agreement

 

NONE

 

Conditions for the benefit of all parties: Not Applicable

 

Part 2 (Clause 3.2): Conditions Precedent to Completion

 

Conditions for the benefit of the Vendors: Not Applicable

 

Conditions for the benefit of the Purchaser: Not Applicable

 

Conditions for the benefit of all parties: Not Applicable

 

Conditions Post Completion: Not Applicable

 

SHARE SALE AGREEMENT30AG Edwards Solicitors

 

 

19. SCHEDULE 7

 

(Clause 5)

SECURITIES FOR DEFERRED PRICE

 

The amount and timing of payment for the shares is described as follows;

 

The Purchaser will procure and arrange for the issuance of In Specie Shares in
Item 3 to be issues without encumbrance for the value in Australian Dollars as
contained in Item 2 to the Vendor in Item 1 for the transfer and exchange of
shares in the Vendors in Item 4 to the Purchaser at a Floor Price of US$3.75.

 

Item 1. Vendor   Item 2. Amount   Item 3. In Specie Shares   Item 4. Script
exchange The Trustee for MFT Holdings Superannuation Fund ABN 48 965 985 569  
$1,677,441.76   318,746   431,692 Ordinary Shares Robert Neil Woolley   $262,500
  49,880   78,244 Ordinary Shares Alan Kenneth Gale   $262,500   49,880   78,244
Ordinary Shares Totals   $ 2,202,441.76   418,506   588,180

 

SHARE SALE AGREEMENT31AG Edwards Solicitors

 

 

In addition, the Purchaser will pay to the Vendor 1 and 2 in Item 5 the sum in
item 6 on the terms in Item 7 on or before the days as stated in Item 8;

 

Item 5. Vendor   Item 6. Amount   Item 7. Terms   Item 8 Timing

The Trustee for MFT Holdings Superannuation Fund ABN 48 965 985 569 (Vendor No
1)

 

MFT Holdings Pty Ltd ACN 006 578 883 as Trustee for the Murray Family Trust
(MFT)

 

 

471,000

 

Deposit - $100,000 is payable to MFT

 

Thereafter monthly payments to the parties as set forth in Item 8.

  After 1 July 2019 but not later than 10 July 2019, then two payments each of
$70,000.00 are payable to MFT together with a further payment of $70,000.00 with
payment due on 10 October 2019 split in the amount of $36,000.00 payable to MFT
with the balance then payable to Vendor No. 1 and thereafter $70,000.00 to
Vendor No. 1 and on each of the 10th of November 2019, 10 December 2019 and
finally the remaining sum of $21,000.00 on 10 January 2020               Totals
      $471,000   $471,000

 

SHARE SALE AGREEMENT32AG Edwards Solicitors

 

 

20. SCHEDULE 8

 

(Clause 6)

DISCLOSURES

 

All shares will be unencumbered as at the Completion Date

 

SHARE SALE AGREEMENT33AG Edwards Solicitors

 

 

21. SCHEDULE 9

 

(Clause 6)

THE VENDOR WARRANTIES

 

1. The Vendor     1.1 The Vendor is duly incorporated and validly exists under
the law of their places of incorporation.     1.2 The Vendor has full corporate
power and authority to own the ordinary shares.

 

2. Authority     2.1 The execution and delivery of this agreement has been
properly authorised by all necessary corporate action of the Vendor.     2.2 The
Vendor has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement.     2.3 This agreement constitutes a legal, valid and
binding obligation of the Vendor enforceable in accordance with its terms by
appropriate legal remedy.     2.4 This agreement and completion do not conflict
with or result in a breach of or default under any provision of the Constitution
of the Vendor or any material term or provision of any agreement or deed or any
writ, order or injunction, judgment, law, rule or regulation to which it is a
party or is subject or by which it is bound.

 

3. Accuracy of information     3.1 The facts set out in the recitals and in
Schedules 1 to 5 (inclusive) and 8 are true, complete and accurate in all
respects.     3.2 All information which has been given by or on behalf of the
Vendor to the Purchaser (or to any director, agent or adviser of the Purchaser)
with respect to the shares, the Company or any of the businesses (including
under clause 4) is true and accurate in all respects.     3.3 All information
which is known to the Vendor relating to the shares, the group companies or the
businesses or otherwise the subject matter of this agreement which is material
to be known by a Purchaser of the shares has been disclosed [in writing] to the
Purchaser.

 

4. The shares     4.1 The shares:

 

  (a) are all of the issued shares in the capital of the company; and        
(b) have been allotted and fully paid up in cash and no moneys are owing to the
company in respect of them.

 

4.2 There are no agreements, arrangements or understandings in force or
securities issued which call for the present or future issue of or grant to any
person the right to require the issue of, any shares or other securities in the
company.

 

SHARE SALE AGREEMENT34AG Edwards Solicitors

 

 

5. Group structure     5.1 The Company does not hold or beneficially owns any
shares or other securities in any other body corporate (wherever incorporated)
except for shares held and beneficially owned in each other.     5.2 The shares
in all the subsidiaries (except for those shares to be transferred pursuant to
clause 5.2(a)(v)) which have been issued by the subsidiaries are:

 

  (a) held by and beneficially owned by the company or another subsidiary; and  
      (b) are free from any encumbrance, security or third-party interest.

 

5.3 There are no agreements, arrangements or understandings in force or
securities issued which require the present or future issue of or grant to any
person the right to require the issue of, any shares or other securities in any
of the subsidiaries.     5.4 The Company has not any permanent establishment (as
defined in any relevant double taxation agreement with the country of its
incorporation) or is registered to carry on business outside its jurisdiction of
incorporation.     6. The company and subsidiaries     6.1 The Company has not
gone into liquidation or passed any resolution that it be wound up and no
application for its winding up has been presented or threatened nor has any
notice or purported notice under Section 459E of the Corporations Law been given
to the Company.     6.2 No writ of execution exists against any property of the
Company.     6.3 No receiver, receiver and manager or other controller or
administrator has been appointed nor is the appointment of a receiver, receiver
and manager, other controller or administrator threatened, in relation (as
applicable) to the shares, the Company or the whole or any part of the
undertaking or assets of the Company and no event has occurred which entitles
(or would, with the giving of notice or the lapse of time, entitle) any person
(other than the Company) to appoint or seek the appointment by a court of a
receiver, receiver and manager, other controller or administrator.     6.4 The
Company:

 

  (a) has any subsidiary (other than a subsidiary);         (b) holds or
beneficially owns any share or other security of any company (other than a
subsidiary);         (c) is a member of any partnership, joint venture or
unincorporated association; or         (d) has any branch or any permanent
establishment outside Australia.

 

SHARE SALE AGREEMENT35AG Edwards Solicitors

 

 

6.5 The Company is duly incorporated under the laws of the jurisdiction
specified in relation to it in either schedule 1 or schedule 5.     6.6 The
Company has full power and authority to own its property and assets and to
conduct its business in Australia and does not own property or assets or conduct
any business in any place other than Australia.     6.7 The copy of the
Constitution (or other charter document) of the Company which has been supplied
to the Purchaser and which has been certified by its secretary on the date of
this agreement, is a true copy of the Constitution (or other charter document)
of the Company.     6.8 All the accounts, books, ledgers and financial and other
material records of any kind of the Company:

 

  (a) have been fully, properly and accurately kept and completed;         (b)
contain no material inaccuracies or discrepancies; and         (c) give a true
and fair view of the financial, contractual and trading position of the Company,
its plant and machinery, fixed and current assets and liabilities (actual,
prospective and contingent), debtors, creditors and stock in trade.

 

6.9 The register of members of the Company contains a true and accurate record
of its members from time to time.     6.10 All statutory books and records of
the Company have been properly kept and are up to date with true, complete and
accurate entries and records.     6.11 The Company:

 

  (a) has complied with all legal requirements for the filing of returns,
particulars, notices and other documents with all government and regulatory
authorities (including any relevant stock exchange);         (b) has complied
with all legal requirements in relation to the conduct of its business; and    
    (c) has conducted its business and its affairs generally in accordance with
all applicable laws, orders, regulations, by-laws and other requirements.

 

6.12 Since the balance date, no dividend in respect of any capital of the
Company has been declared or paid nor has there been any other distribution of
property or assets to members of the Company since the balance date.     6.13
The business and affairs of the Company have been conducted in accordance with
its Constitution.     7. Business and assets     7.1 Since the balance date, the
business of the Company has been conducted in the usual course and, without
limitation, there has not been:

 

  (a) any material alteration to the terms of employment of its directors,
executives or employees;         (b) any liability or obligation incurred or
agreed to be incurred or any assets disposed of or agreed to be disposed of,
otherwise than in the usual conduct of the business;         (c)  any special
resolution passed;

 

SHARE SALE AGREEMENT36AG Edwards Solicitors

 

 

  (d) any capital expenditure; or         (e) any operational expense incurred
or agreed to be incurred which is of an unusual nature or abnormal amount having
regard to the customary business practices applicable to the industry in which
the Company operates.

 

7.2 The Company has good and marketable title to all its property and assets
(including its unissued and issued but uncalled share capital) free from any
security or third party interest e and there is no agreement to give or create
any security or third party interest and no claim has been made by any person to
be entitled to an interest of that kind.     7.3 The property and assets of the
Company comprise all of the assets used in connection with or necessary for the
continuing conduct of its business including the benefit of any contract used by
the Company in relation to its business.     7.4 No loan capital or other loans
to the Company is repayable now or on demand or outstanding to any Bank.     7.5
The company has not entered into any offer or other arrangement which requires,
as a term or condition of the supply of goods or services by or to the company,
that the company or its customer acquire or supply goods or services from or to
any other person.     7.6 There are no outstanding commitments for capital
expenditure other than replacements and normal purchases of plant and equipment
in the ordinary course of business.     7.7 The assets of the Company disclosed
in its accounts are used solely by it in the carrying on of its business and
none of these assets are used by any other person (whether in association or
conjunction with it or otherwise).     8. Accounts and financial position    
8.1 The accounts for the Company:

 

  (a) have been prepared in accordance with all relevant legislation and
generally accepted accounting principles and standards applied on a consistent
basis;         (b) show a true and fair view of the financial position and
assets of the Company (and in the case of the company, all the group companies
following consolidation) as at the balance date and of its income, expenses and
results of operations for the financial period ended on the balance date;      
  (c) are not affected by any unusual or non-recurring items;         (d) take
account of all gains and losses, whether realised or unrealised, resulting from
foreign currency transactions;         (e) include all reserves and provisions
for taxes necessary to cover all tax liabilities (whether or not assessed) of
the Company up to the balance date;         (f) include all reserves and
provisions desirable to cover liabilities (including, without limitation,
liabilities for long service leave and annual leave entitlements); and        
(g) make disclosure of all [material] liabilities (whether actual, prospective,
contingent or otherwise) and of every financial commitment of the Company as at
the balance date.

 

SHARE SALE AGREEMENT37AG Edwards Solicitors

 

 

8.2 No material changes have occurred in the assets and liabilities of the
Company from those disclosed in the accounts.     8.3 All the debts included in
the accounts owed to the Company have realised, or will (in the ordinary course
of business and in any event within [60] days after each debt first arises)
realise the nominal amounts set out in the accounts (less the total of any
reserves or provisions made in the accounts for bad and doubtful debts).     8.4
All loans shown as assets of the Company are valid and subsisting debts in
respect of which there is no dispute and will realise the nominal amounts shown
in the accounts in accordance with their terms.     8.5 The basis of
depreciation adopted by the Company in the accounts constitutes proper provision
for depreciation and complies with the requirements of all tax legislation.    
8.6 The values attributable to assets in the accounts are not different from the
values of the assets for tax purposes.     9. Real Property     9.1 The company
does not own, hold or is the occupier, lessee or tenant of or has any interest
in any real property except for the property.     9.2 Where the Company is the
owner, lessee or lessor of a property:

 

  (a) the interest of the Company so described is free from any security or
third-party interest except for the Loan set forth in the Schedule to be repaid
by the Purchaser as per Schedule 7;         (b) the property comprises all the
freehold or leasehold properties owned, used or occupied by the Company;

 

9.3 Where the interest of the Company in a property disclosed is a leasehold:

 

  (a) the leave is a valid, legal and binding obligation in accordance with its
terms;         (b) the Company has duly complied with and fulfilled all its
obligations and duties under the lease;         (c) no event has occurred which
may be grounds for termination of the lease; and         (d) there is no
litigation pending or threatened in connection with or arising out of the lease
and no event has occurred and there is no claim in connection with or arising
out of the lease which may give rise to litigation.

 

9.4 The Purchasers will make its due diligence and must satisfy it that there
has been substantial compliance with all contaminated land, dangerous goods and
environmental laws which apply to it relating to the property or any of the
Vendors business, or any other business conducted there at any time and the
Purchaser will not have recourse upon the Vendor or the Company for any breach
subsequent to Completion.

 

SHARE SALE AGREEMENT38AG Edwards Solicitors

 

 

10. Contracts     10.1 The Company’s Contracts are as disclosed in the Data Room
Materials.     10.2 The Company is not a party to any agreement or arrangement
of which it or any other party is in default or, but for the requirements of
notice or lapse of time or both, would be in default other than the Loan.    
10.3 The company is not a party to any agreement, arrangement or understanding
which contravenes any applicable law.     10.5 The Company has duly complied
with and fulfilled all the obligations and duties that it owes under any
agreement or arrangement to which it is party.     10.6 No event has occurred
which may be grounds for termination of any agreement or arrangement to which
the Company is a party.     10.7 No guarantee, surety or indemnity or letter of
comfort has been given or entered into:

 

  (a) by the Company in respect of the dischedulearge of the liabilities or the
performance of the obligations (in either case whether present or future) of any
other person; or         (b) by the Vendor in respect of the discharge of the
liabilities or the performance of the obligations of the Company.

 

10.8 Every contract, instrument or other commitment to which the Company is a
party is valid and binding according to its terms and no party to it is in
material default under its terms.     10.9 the Group is properly constituted and
will continue underwriting the insurance in this jurisdiction, and the
agreements between the Company and the Group are not capable of being terminated
or impeachable by the actions of any third party.

 

11. Intellectual property     11.1 The Company does not own, use or require in
its business the use of any copyright, letters patent, trade marks, service
rights, trade names, designs, business names or similar industrial, commercial
or intellectual property rights, except for the intellectual property.     11.2
The Company does not in the conduct of its business, infringes or wrongfully
uses any confidential information, trade secrets, copyrights, letters patent,
trade marks, service rights, trade names, designs, business names or similar
industrial, commercial or intellectual property rights.     11.3 There are no
users, licensees or parties with any rights with respect to any of the
intellectual property, except the group companies.     11.4 No disclosure has
been made to any person of any industrial know-how or any financial or trade
secret of the Company to a person other than the Purchaser except as required by
law.     11.5 There are no royalty, licence or any other fees payable in
connection with the conduct of the business of the Company.

 

SHARE SALE AGREEMENT39AG Edwards Solicitors

 

 

12. Taxation     12.1 All taxation returns required to be made by the Company
have been made.     12.2 All taxation returns made by the Company have been made
with true and full disclosure of all relevant matters.     12.3 There are no
outstanding or likely disputes or questions or demands between the Company and
any taxation authority (whether in Australia, any state of Australia or
elsewhere).     12.4 The Company does not have any liabilities in respect of
unpaid or unassessed taxes.     12.5 The Company will become subject to any tax:

 

  (a) on or in respect of or by reference to profits, gains or income for any
period up to and including the balance date; or         (b) in respect of any
other matter or thing referable to a time prior to, or to any period ending on
or before, the balance date.

 

  in excess of the provisions for tax included in the accounts.     12.6 The
only liabilities for tax of the Company arising since the balance date are
liabilities arising out of ordinary trading activities of the Company.     12.7
The Company has made a sufficient distribution for the purpose of Div 7 of Part
III of the Income Tax Assessment Act 1936 for all years of income up to and
including the balance date to which that division applied.     12.8 The Company
has complied with the provisions of Part IIIAA of the Income Tax Assessment Act
1936 and has maintained records of franking debits and franking credits which
are enough for the purposes of that legislation.     12.9 Except in respect of
this agreement, and documents or transactions contemplated by this agreement,
all taxes payable in respect of every deed, agreement or other document or
transaction to which the Company is or has been a party or by which it derives,
has derived or will derive a substantial benefit have been duly paid and no such
deed, agreement or other document is unstamped or insufficiently stamped.    
12.10 All taxes of any nature which the Company has been liable to pay have been
paid.     12.11 All amounts required to be deducted or withheld by the Company
and remitted or paid to a taxation authority have been so deducted or withheld
and remitted or paid.     12.12 The Company has complied with all its
obligations under the Income Tax Assessment Act 1936 (Commonwealth) , and the
Fringe Benefits Act 1986 (Commonwealth) and all other legislation relating to
tax.     13 Compliance with law and absence of litigation     13.1 There is no
claim, action, proceeding or demand, other than the matters disclosed in
Schedule 8, which may give rise to litigation involving:

 

  (a) the Vendor (either in relation to the shares or the Company);         (b)
a group company; or         (c) the arrangements or contract with the Group.

 

SHARE SALE AGREEMENT40AG Edwards Solicitors

 

 

13.2 There is no unsatisfied judgment, order, arbitral award or decision of any
court, tribunal or arbitrator against any the Company or the Vendor, other than
the matters disclosed in Schedule 8, or any of the assets of the group companies
or the shares.     13.3 There is no outstanding claim, action, proceeding or
demand current, pending or threatened, other than the matters disclosed in
Schedule 8, in respect of:

 

  (a) the Vendor (either in relation to the shares or any group company);      
  (b) a group company; or         (c) the arrangements or contract with the
Group.

 

13.4 The Vendor, in relation to the shares, and the Company is not a party to
any contract, agreement, arrangement or understanding which is in breach of any
applicable trade practices legislation nor does the Vendor, in relation to the
shares, engage in any conduct or practice which is in breach of that
legislation, other than the matters disclosed in Schedule 8.     13.5 The group
companies hold all necessary or desirable licences (including statutory
licences) and consents, planning permissions, authorisations and permits for the
proper carrying on of their businesses in all their aspects and all of those
licences, consents, permissions, authorisations and permits:

 

  (a) have been fully paid up;         (b) have been fully complied with;      
  (c) are in full force and effect;         (d) are not liable to be revoked or
not renewed; and         (e) are not subject to any conditions.

 

13.6 There are no facts or circumstances involving the Company or its affairs
which are likely to result in the revocation of or variation in any material
respect of any permit, licence, authority or consent held by it.     13.7 No
permit, licence, authority or consent held by the Company would be adversely
affected by, or liable to be terminated revoked or varied in any material
respect by reason of, a change in the ownership of the Company.     14 Insurance
    14.1 The Company has adequate liability and public risk insurance having
particular regard to its business as disclosed in the Data Room Materials.    
15 Profit sharing and finder’s fee     15.1 The Company is not a party to any
agreement under which it is or may be bound to share the profit or pay any
royalties or to waive or abandon any rights.     15.2 No contract, agreement,
arrangement or understanding to which the company is a party provides for any
payment or receipt of funds not accurately reflecting the value on an arm’s
length basis of the services or goods in consideration of which that payment or
receipt of funds is made.     15.3 No contract, agreement, arrangement or
understanding of the Company involves, either directly or indirectly, any offer
or payment to any government official to influence him or to assist in the
obtaining or retaining of business, nor does it involve any offer or payment to
any other person while knowing or having reason to know that all or a portion of
the matter offered or any such payment would be made available or paid to any
government official for those purposes.     15.4 The Vendor has not taken any
action so that any person becomes entitled to receive from the Purchaser or from
the Vendor any finder’s fee, brokerage or other commission in connection with
the sale of the shares.

 

SHARE SALE AGREEMENT41AG Edwards Solicitors

 

 

22. SCHEDULE 10

 

(Clause 8)

RESTRAINT

 

(a) During the restraint period each of the Vendors (excluding Robert Neil
Woolley) must not within the restraint area:

 

  i. Prepare to be, or be, involved in any competing business; or         ii.
Canvass, solicit, induce or encourage any person who was an employee or
contractor of the Purchaser to leave the Company and join the competing
business; or         iii. Canvass, solicit, approach or accept any approach from
any person who was at any time an existing or prospective client or customer of
the Company or a prospective client or customer of the Company; or any person
who refers business to the Company on a regular or ongoing basis, with a view to
obtaining custom or any business introduction from that person in a competing
business; or         iv. Interfere in any way with the relationship between the
Company or the Purchaser and its employees, clients and customers (including
prospective clients and customers), contractors, or suppliers; or         v. Act
in any restricted way as defined above.

 

(b) The Vendors acknowledges that:

 

  i. Each agreed restraint specified above is, in the circumstances, reasonable
and necessary to protect the genuine business interests of the Company and the
Purchaser;         ii. Damages are not necessarily an adequate remedy if the
Vendor breaches this restraint clause; and         iii. The Company or the
Purchaser may apply for injunctive relief if:

 

  1. The Vendor breaches or threatens to breach this restraint clause; or      
  2. The Company or the Purchaser believes the Vendor is likely to breach this
restraint clause.

 

(c) Each party agrees that if:

 

  i. A court of competent jurisdiction finds that any provision of this
restraint clause is an unenforceable provision not enforceable at law or in
equity; and         ii. The unenforceable provision would be enforceable if:

 

  1. One or more restricted ways included in the definition of restricted way
were deleted; or         2. One or more of the alternate periods referred to in
the definition of Restraint Period were deleted; or         3. One or more of
the alternate areas referred to in the definition of Restraint Area were
deleted, then the unenforceable provision must be made enforceable by making
those deletions.

 

SHARE SALE AGREEMENT42AG Edwards Solicitors

 

 



23. ANNEXURE “A”

 

GENERAL SECURITY AGREEMENT

 

SHARE SALE AGREEMENT43AG Edwards Solicitors

 

 

24. Execution Clause

 

Executed by Robert N Woolley } in the presence of the underlying witness,   and
the sealing is attested by  

 

      Witness   Robert N Woolley Name (printed):   Name (printed):            

 

Executed by Alan Gale } in the presence of the underlying witness,   and the
sealing is attested by  

 

    Witness   Alan Gale Name (printed):   Name (printed):            

 

EXECUTED as an agreement.   THE COMMON SEAL of MFT Holdings Pty Ltd ACN 006 578
883 as Trustee for MFT Holdings Superannuation Fund ABN 48 965 985 569 } was
affixed in the presence of,   and the sealing is attested by  

 

      Secretary   Director Name (printed):   Name (printed):

 

THE COMMON SEAL of ANVIA (AUSTRALIA) PTY LTD (ABN 44 605 782 849) } was affixed
in the presence of,   and the sealing is attested by  

 

      Secretary   Director Name (printed):   Name (printed):            

 

SHARE SALE AGREEMENT44AG Edwards Solicitors

 

 